Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Slaby on August 30, 2021.
	The application has been amended as follows: 

In claim 1, please remove the phrase, 

“M and X are ionic functional groups or ionic functional group forming compounds, wherein M and X are oppositely charged species which are not chemically bonded to each other;”

Also in claim 1, where the variable “w” is defined, please amend the range to 

-- 1 to 10 --.

In claim 7, please replace the term “gel” with

-- hydrogel --.


In claim 13, please replace the phrase “ophthalmically-active agent” with


-- ophthalmically-active drug --.


The amendments to claims 7 and 13, while not discussed with Applicant, were necessary to address 112(b) issues raised in the previous Office communication but overlooked in their response.

Allowable Subject Matter
	Applicant has amended claim 1 to include the limitations of original claims 2 and 3.  Although the Examiner had initially indicated the latter as being unpatentable under 35 U.S.C. 103, it is conceded that “ionic” in the context of the prior art seems only to connote the un-neutralized acid groups since these are the only species mentioned in connection with the ionic moiety.  Insofar as the amended claims had continued to state that M could connote an “ionic functional group forming compound”, the word compound being an improper characterization of what the variable M represented, the Examiner had advised Applicant that this aspect in concert with the fact that there could be zero counter-ions “X” meant that the claims were still encompassing of the compounds of the Bhat disclosure.  Thus, it was agreed that claim 1 should be amended to remove the broadest definition of the variable “M” and stipulate that “w” had to be a non-zero integer.  The above amendment not only addresses the prior art rejection, but also a 112(b) “genus within a genus” matter that arose when Applicant introduced the limitations of claims 2 and 3 into claim 1.
	An updated/modified survey of the prior art yielded several references that are of interest because they are also directed, at least in part, to solving the problem of rendering silicone macromers employed in the production of hydrogels having application in the manufacture of soft contact lenses more hydrophilic.  U.S. Patent Application Publication Nos. 2017/0088564 and 2008/0076898 teach the preparation of siloxane-based macromonomers that also contain ionic groups to impart hydrophilicity but otherwise do not conform to the structural limitations of the amended claims.  U.S. 2015/0158889 describes siloxane macromonomers containing many of the same structural attributes as those claimed but the hydrophilic moieties are not ionic.
	The aforementioned references along with those cited earlier in this prosecution are believed to be the most germane available.  Inasmuch as they fail to even render obvious the instant invention as now defined, claims 1 and 4-26 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 1, 2021